 In the Matter Of PETER PAN COMPANY, INC., WINCHESTER, KENTUCKYandUNITED GARMENT WORKERS OF AMERICA, 206 TYLER BUILDING,LOUISVILLE, KENTUCKYIn the Matter Of PETER PAN COMPANY OF WINCHESTER, INC., WIN-CHESTER,KENTUCKY, AND EDWARD GREENFIELD AND MAURICE KGREENFIELD, PARTNERS, DOING BUSINESS AS M. E. GREENFIELD CO.,WINCHESTER, KENTUCKYandAMALGAMATED CLOTHING WORKERS OFAMERICA (C. I. 0.) P. O. Box 186, LEXINGTON, KENTUCKYCases Nos. C-1139 and C-1317, respectively.Decided March 11, 1940Boys Clothing Manufacturing Industry-Interference, Restraint, and Coercion:expressed opposition to "outside" labor organizations; threat to move plant;suggestion by employer that company union be formed ; signing of contractproviding that employees would not join or assist any union but would usebesteffortsand influence to prevent organization ofunion-Company-Domznated Union:domination of and interference with formation and adminis-tration ; letter from employer suggesting formation of company union ; organi-zation activity in plant during working hours ; solicitation of members bysupervisory employees ; disestablished as agency for collective bargaining-Contract:with company-dominated union, invalid ; employer ordered to ceasegiving effectto-Discrimination:discharges for union membership and activity;closed-shop contract with company-dominated union, no defense to ; refusal toreinstate, for giving testimony at previous hearing ; charges of, in lay-offs,dismissed-Reinstatement Ordered-Back Pay:awarded ; period one employeecould not have worked because of illness not included.Mary Telker Miff,for the Board.Mr. B. R. JouettandMr. J. A. Logan,ofWinchester, Ky., for therespondent.Mr. J. T. Woodward,of Louisville, Ky.,Mr. T. N. Taylor,of TerreHaute, Ind., andMiss Peggy Flanagan,of Lexington, Ky., for theUnited.Mr. Julius Holzberg,,ofCincinnati, Ohio, for the Amalgamated.Mr. D. L. Pendleton,ofWinchester, Ky., for the Association.Miss Marcia Hertzmark,of counsel to the Board.21 N. L. R. B., No. 49.522 PETER PAN COMPANY, INC.DECISIONANDORDER523STATEMENT OF THE CASEUpon charges duly filed by United Garment Workers of America,herein called the United, the National Labor Relations Board, hereincalled the Board, by the Regional Director for the Ninth Region(Cincinnati, Ohio), issued its complaint dated October 3, 1938, againstPeter Pan Company, Inc.,, Winchester, Kentucky, herein called therespondent corporation, alleging that the respondent corporation hadengaged in and was engaging in unfair labor practices affectingcommerce, within the meaning of Section 8 (1) and Section 2 (6)and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.The complaint and notice of hearing were dulyserved upon- the respondent corporation and upon the United.The complaint alleged in substance that on or about July 7, 1937,the respondent corporation threatened, induced, and coerced its em-ployees into signing a contract, with the design and purpose of inter-fering with, restraining, and coercing its employees in the exerciseof their rights guaranteed in Section 7 of the Act; that the respond-ent corporation discouraged its employees from becoming members ofa union by employing spies to watch union meetings, by threateningto close down the plant if its employees joined a labor organization,and by threatening to discharge its employees if they joined anindependent labor organization.The respondent corporation thereafter filed its answer, datedNovember 8, 1938, denying the commission of the unfair labor prac-tices alleged in the complaint.Pursuant to notice, a hearing was held at Winchester, Kentucky,on November 17, 1938, before Charles E. Persons, the Trial Examinerduly designated by the Board.The Board and the respondent cor-poration were represented by counsel and the United by two of itsorganizers.Counsel for the Board and for the respondent corpora-tion participated in the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidencebearing upon the issues was afforded all parties.At the commence-ment of the hearing and at the conclusion of the Board's case therespondent corporation moved for dismissal of the complaint.TheTrial Examiner denied the motions.During the course of the hear-ing the Trial Examiner made other rulings on motions and on objec-1The correct name of the respondent corporation is Peter Pan Company of Winchester,as appears from its exceptions to the Intermediate Report 524DECISIONSOF NATIONALLABOR RELATIONS BOARDtions to the admission of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.At the conclu-sion of the hearing the respondent corporation renewed its motion todismiss the complaint.The motion was taken under advisement bythe Trial Examiner.The respondent corporation subsequently fileda brief, dated November 23, 1938, in support of its motion to dismissthe complaint.The Trial Examiner thereafter filed an Intermediate Report, datedJanuary 19, 1939, copies of which were served on the respondent cor-poration and the United, denying the motion to dismiss the complaint,finding that the respondent corporation had engaged in and wasengaging in unfair labor practices affecting commerce within themeaning of Section 8 (1) and Section 2 (6) and (7) of the Act, andrecommending that it cease and desist from its unfair labor practices,and cease enforcing or attempting to enforce the contract dated July7, 1937.The respondent corporation thereafter filed exceptions to the In-termediate Report of the Trial Examiner and also filed a brief insupport thereof.Pursuant to request granted by the Board, theUnited filed a brief and the respondent corporation filed a secondbrief.Thereafter charges and amended charges were filed by Amalgam-ated Clothing Workers of America, herein called the Amalgamated,against the respondent corporation and against Edward Greenfieldand Maurice E. Greenfield partners, doing business as M. E. Green-fieldCo.,Winchester,Kentucky, herein collectively called therespondents.On April 14, 1939, acting pursuant to Article II, Section 37 (b), ofNational Labor Relations Board Rules and Regulations-Series 1, asamended, the Board issued an order reopening the record in the firstproceeding for the purpose of conducting a further hearing, andconsolidating the two proceedings herein for all purposes.On May 12, 1939, the Board, by the Regional Director, issued itscomplaint against the respondents alleging that the respondents hadengaged in and were engaging in unfair labor practices affectingcommerce, within the meaning of Section 8 (1), (2), (3), and (4)and Section 2 (6) and (7) of the Act. Copies of the complaint andaccompanying notice of hearing were duly served upon the respond-ents, upon the Amalgamated, upon the United, and upon Peter PanEmployees Association, herein called the Association, a labor organi-zation claiming to represent employees of the respondents.Withrespect to the unfair labor practices, the complaint alleged, in sub-stance, (1) that the respondents, by their officers and agents, on orabout February 3, 1939, formed the Association, gave financial and PETER PANCOMPANY, INC.525other aid and support to it, and thereafter dominated and interferedwith its administration; (2) that the respondents, on or about March17, 1939, terminated the employment of Mattie Fryman, Martha Ref-fett,Alice Mabe, Mary King, Edna Brinegar, Catherine Crim, Eliza-beth Crim, and Iva Evans, and at all times since such terminationfailed and refused to reinstate said employees, for the reason thatsaid employees joined and assisted the Amalgamated and refused tojoin the Association; (3) that the respondents terminated the em-ployment of Dorothy Hall on or about February 3, 1939, and, failedand refused to reinstate her, for the reason that she joined and as-sisted the Amalgamated; (4) that the respondents terminated theemployment of Maggie Hall, on or about November 2, 1938, for thereason that she assisted and gave evidence to agents of the Boardin connection with charges against the respondent corporation inthe prior proceeding, and failed and refused to reinstate said MaggieHall for the further reason that she gave testimony under the Actat a hearing on November 17, 1938; (5) that the respondents threat-ened, induced, and coerced their employees into signing a contractwith the design and purpose of interfering with, restraining, andcoercing their employees in the exercise of their rights guaranteed inSection 7 of the Act; and (6) that by various other means and meth-ods the respondents discouraged their employees from becoming mem-bers of a labor organization and coerced and intimidated theiremployees in the exercise of their rights under the Act.The respondents thereafter filed a motion to make the complaintmore definite, and an answer denying the unfair labor practicesalleged in the complaint, and requesting that the complaint be dis-missed.Parsuant to notice, a hearing was held at Winchester, Kentucky,on May 22 and 23, 1939, before Berdon M. Bell, the Trial Examinerduly designated by the Board.The Board, the respondents, theAmalgamated, and the Association were represented by counsel andparticipated in the hearing.A representative of the United waspresent but did not participate.Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues was afforded all parties.Upon the opening of thehearing, the respondents again moved to dismiss the earlier proceed-ing.The Trial Examiner denied the motion.The Trial Examineralso denied the respondents' motion to make the complaint moredefinite and certain.The Association tendered a motion and petitionto intervene which were granted by the Trial Examiner subject tothe restriction that participation by the Association be limited tomatters affecting it.During the course of the hearing the Trial Ex-aminer made other rulings on motions and on objections to the ad- 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDmission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.-The respondents subsequently filed a brief which has been con-sidered by the Board.On June 27, 1939, the Board issued an order vacating and settingaside the Intermediate Report in the first proceeding, transferringthe consolidated case to the Board, directing that no IntermediateReport be issued in the further hearing, directing the issuance ofproposed findings of fact, proposed conclusions of law, and proposedorder, and granting the right to file exceptions, request oral argu-ment, and permission to file briefs.Copies of this order were dulyserved upon all parties.An order permitting correction of certain errors in the transcriptwas entered by the Board on August 2, 1939, after a stipulation tothat effect had been signed by all parties on June 23, 1939.Copieswere duly served on all parties.On December 12, 1939, the Board issued Proposed Findings ofFact, Proposed Conclusions of Law, and Proposed Order in theseproceedings, copies of which were duly served upon all parties.OnDecember 26 the Board informed all parties that they were granted20 days from the issuance of the Proposed Findings, Proposed Con-clusions of Law, and Proposed Order within which to file exceptionsand to request oral argument and permission to file briefs.Exceptions to the Proposed Findings of Fact, Proposed Conclu-sions of Law, and Proposed Order were filed by the respondents andby the Association.The respondents, the Association, and the Unitedfiled briefs with the Board.Pursuant to notice, a hearing was held before the Board in Wash-ington, D. C., on February 20, 1940, for the purpose of oral argu-ment.The respondents, the Association, the United, and theAmalgamated were represented by counsel.The Board has considered the exceptions to the Proposed Find-ings of Fact, Proposed Conclusions of Law, and Proposed Order, andthe briefs and oral argument in support thereof, and in so far as theexceptions are inconsistent with the findings, conclusions, and orderset forth below, finds no merit in them.In order to distinguish, when necessary, between the two pro-ceedings which have been consolidated herein, we shall hereafterrefer to the proceeding in which charges were filed by the Unitedas Case No. C-1139; and to the proceeding in which charges werefiled by the Amalgmated as Case No. C-1317.Upon the entire record in the case, the Board makes the following : PETERPAN COMPANY, INC.FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTS527Peter Pan Company of Winchester, Inc., was incorporated inKentucky in 1935 and has its principal office and place of business inWinchester, in that State.All stock in the Peter Pan CompanyofWinchester, Inc., is owned by Edward Greenfield and MauriceE. Greenfield, partners, doing business as M. E. Greenfield Co., andmembers of their families.The two companies compose an in-tegrated unit engaged in the manufacture, sale, and distribution ofboys' clothing.Materials used in the manufacturing process arebought by Edward Greenfield and Maurice E. Greenfield, partners,doing business as M. E. Greenfield Co., and are delivered to them attheWinchester plant.The materials are then turned over to PeterPan Company of Winchester, Inc., to manufacture into finished prod-ucts.Expenses of the Peter Pan Company are paid by the partner-ship and when the finished products are completed by the corpora-tion, they are delivered to the partnership which sells and distributesthem.The principal raw materials used by the respondents are cot-ton and woolen piece goods, of which approximately 90 per cent werepurchased outside the State of Kentucky during the period from May1, 1938, to May 1, 1939.During the same period about 90 per centof the finished products sold by the respondents were shipped toStates other than Kentucky.The respondents employ approximately200 employees.II.THE ORGANIZATIONS INVOLVEDUnited Garment Workers of America is a labor organizationaffiliated with the American Federation of Labor, which admits tomembership the production workers of the respondent.Amalgamated Clothing Workers of America is a labor organizationaffiliated with the Congress of Industrial Organizations, which admitsto membership the production workers of the respondents.2III.THE UNFAIR LABOR PRACTICESA. Interference,restraint,and coercionin Case No. C-1139In late June orearly July 1937, the Amalgamatedsponsored a meet-ing inthe Courthouse at Winchester which was attended by 50 to 75of the respondents'employees.Luda Porter,the respondents' book-2 It is clear from the record that production workers of the respondents are eligible tomembership in both the United and the AmalgamatedHowever, it does not appearwhether any other employees are eligible, nor is it shown what employees are excludedfrom membership by the unions. 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDkeeper and pay-roll clerk, was sitting in an automobile in front of thecourthouse prior to the meeting observing the employees who attended,but she did not attend the meeting.The next morning EdwardGreenfield, president of the respondent corporation, called into hisoffice about 20 of the girls who had attended the meeting, told themhe knew of their action, asked why they went to the meeting, andinformed them that he -had moved from New York to get away fromunions.He threatened to close the plant and move from Winchesterbefore he would work "under a union." Greenfield then advised "thatthe girls . . . get together and form a company union, or somethinglike that, to be in harmony."On another occasion Greenfield told Elmer Evans, an employee, "ifwe joined the Union he would probably have to quit business," andalso told Evans that he had left New York on account of the unionand suggested "that we form sort of a company union among our-selves."Greenfield made similar statements to other employees.During the week following the meeting of the Amalgamated, a slipof paper, bearing the names of three employees, was circulated in thedepartment known as Berman's floor, and a similar slip was circulatedon Fox's floor.There is no showing as to how the persons whosenames appeared on the slips were chosen, but Gertrude Lowry, Mrs.Snapp, and Elmer Evans, from Berman's floor, and Mary King, DixieTipton, and Rachel McQueen, from Fox's floor, were named as a com-mittee to represent the employees.Gertrude Lowry testified thatafter the Amalgamated meeting several of the girls had discussed thequestion of unions and had come to the conclusion that it "wouldn't bethe proper thing for them to do, to organize a union at this time, andif they could, in some other way, have an agreement with Mr. Green-field of just what they would like to have, not longer than 9 hours aday, 5 days a week, if he would agree to these things, that theemployees would undertake to use any influence they could to preventa union being organized at this time." Evans and Mary King testifiedthat there was some discussion among the members of the committeeand the employees as to a contract, but both stated that they took nopart in drawing such a contract, and both disclaimed knowledge as tothe origin of the idea.Lowry prepared in ink a memorandum which, according to hertestimony, provided in substance, among other things, "We, theemployees of the Peter Pan Company, if you sign this agreement, weagree not to join a union or participate in one, ... if you will agreeto the following statements and points."This memorandum waspassed around to the girls in Berman's and Fox's divisions, and,according to the testimony of Lowry, after the girls had expressedtheir approval she and the other members of the committee from Ber-man's division then took it to Greenfield who told her to leave it with PETER PANCOMPANY, INC.529him, after reading it and stating, "There is nothing I see amiss."Mary King and Dixie Tipton testified that on one occasion thereafter,when the committee talked to Greenfield about the proposed contract,he told them they "would sign the contract and like it." The exacttimeof this remark is not shown; but it is not denied and we find thatGreenfield made it.Greenfield testified that he sent to his attorney, Jouett, the draftdrawn by Lowry and that from the suggestions contained thereinJouett drew a contract which contained substantially the same pro-visions as the draft, except that they were in more formal terms.The contract as drawn by Jouett reads as follows :To the Peter Pan Company of Winchester :The undersigned employees of the Peter Pan Company ofWinchester agree that they will not join any union or assist inthe organization of any union in this plant, but will use theirbest efforts and influence to prevent the organization of a C. I. 0.Union or any union if the Peter Pan Company of Winchesterwill agree to put into effect and continue same, when the plantis in operation, for the period of two years from this date, thefollowing requests :1.The work shall be nine hours per day, with no work onSaturday.2.A 121/2% increase in all salaries, wages or earnings that donot average $12.00 per week based on a 45-hour week.3.More satisfactory changes in working conditions in the fac-tory as soon as same can reasonably and conveniently be made.4.Payment of all salaries, wages and earnings each week.5.No cut or decrease in the wages,salariesor earnings of anyemployee below the present scale of prices.Witness our signatures this July 7, 1937.Greenfield testified that somebody on the committee suggested tohim that the Chamber of Commerce of Winchester, whichas agentfor the townspeople was paying the respondent corporation $1,000a year to maintain its factory and a $75,000 yearly pay roll in Win-chester, be called into the matter.Apparently in compliance withthis suggestion, Jouett called in T. Stanley Clay, city attorney ofWinchester, Judge Joe S. Lindsay, and Mayor Scobee. Clay testi-fied he was shown the proposed contract by Jouett and that :Mr. Jouett stated that a C. I. 0. organizer was in Winchester,and that the employees of the Peter Pan Company were some-what agitating, and that this organizer was probably trying toform a union, and that it might be possible to settle the differ-ences between the Peter Pan management and their employees 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithout a labor organization. I think that was about all therewas at stake at that time.Thereafter, on July 7, 1937, Clay, Judge Lindsay, Mayor Scobee,and J. Smith Hayes, county attorney, went to the respondents' plant.Hayes testified that Judge Lindsay told him :that there had been some labor disagreement, that it had allbeen settled in an amicable manner, and that the statement wassatisfactory not only to the employees, but to the managementas well, and requesting me to join him and Mayor Scobee andMr. Clay, to go there about the contract.The officials, upon arriving at the plant, were met by Eddie Stern,who was in charge of the shipping department, and were taken toan office where the committee was assembled.The contract was readand discussed.Hayes recalled that immediately following the read-ing of the contract a dispute developed between the two groups in thecommittee, one representing the Berman division and the other theFox division; that the Berman group said the contract was what theyhad agreed on, and the Fox committee said they had never beenconsulted about the contract, knew nothing about it, and that it didnot correctly state their demands.Hayes stated :My recollection is that Mrs. King raised several objections,and said that did not cover the situation exactly. It was quiteevident there was considerable discord.About that time, Mr.Greenfield came in and shook hands with us, and he said thiscontract represented themanagement, the management waswanting to concede some of the points that the employees therewanted, and that he was perfectly willing on behalf of themanagement that this contract be entered into, and-said it wassatisfactory to him, and suggested that he stop the plant andcall all the workers together.Judge Lindsay, in stating his version of the meeting with thecommittee, testified that when the contract was submitted to thecommittee and they were asked if it was their demand, it developedthat there was discord in the ranks. Someone suggested calling inGreenfield who came into the meeting and agreed to meet the de-mands contained in the contract.Greenfield then said that he didnot favor a union and that "he would close the plant before hewould run under a union; that he just couldn't afford to."Green-field's suggestion was then carried out; the power was turned offand all the employees called to a meeting.Clay read the proposedcontract to them and called for a discussion of its merits.The dis-cussion which followed included questions by employees and answersby Clay, who testified that there was a division of opinion among PETERPAN COMPANY, INC.531the employees of the plant. It is not denied that Greenfield, Berman,Fox, and other supervisory employees were present during the read-ing of the proposal and the subsequent discussion thereof, and thatthey mingled among the employees. It is clear from the testimonyof Clay, Hayes, and Judge Lindsay noted above that the contractas presented to Greenfield did not represent the desires of manyof the employees.Thereafter, the meeting was adjourned and after the employeeshad gone back to work the contract was passed down the lines ofworkers and a majority signed their names to it.Only one girl fromFox's division signed the contract at that time.However, a numberof those who had not signed were later told they were wanted inthe basement and, upon appearing there, found that Fox and EddieStern, who was in charge of the shipping department, were presentand had the contract. Stern requested these employees to sign. SueButler, who was absent on the day the contract was first presentedfor signature, was approached upon her return by either Stern orMrs. Evans, a floorlady, and was requested to sign the contract, whichshe did.Mrs. Agatha Stokley signed the contract "because I feltlike probably it would be hard on me if I didn't." The contract wasthen presented to Greenfield who signed it.Employees who refused to sign the contract were not discharged.The provision as to a wage increase of 121/2 per cent was applied toall employees who were not making $12 a week prior to the contract,-'except handicapped workers and learners.Employees who werehired after July 7, 1937, were not solicited to sign the contract.Union activity in the respondents' plant apparently ceased afterthe execution of the contract until March 1938 when an organizerfor the United appeared in Winchester.Mrs. Agatha Stokley re-ceived from him some union application cards upon which she pro-cured the signatures of a number of employees.Greenfield calledher into his office, told her it had been reported to him that she wasgetting union cards signed, and asked her why she was doing this.Mrs. Stokley replied that the employees had become dissatisfiedbecause of the respondents' failure to pay the 121/.,-per cent increaseprovided by the contract, whereupon Greenfield accused her ofbringing the union organizer toWinchester, which Mrs. Stokleydenied.Greenfield then instructed Mrs. Stokley to "get in touchwith these girls, and tell them he wouldn't work under a union, thathe would close his plant down before he would work under a union."Thereafter,Berman, the foreman in the department in whichMrs. Stokley worked, told her that he had learned that she wasgetting the union cards signed and that Greenfield would not haveher in his plant if he found out about her actions.When Mrs.Stokley replied that she had not told Greenfield that she was getting 532DECISIONSOF NATIONALLABOR RELATIONS BOARDcards signed, Berman stated that someone else had told him:Stokley went to Greenfield's office and he told her "he didn't wantme or anyone else in that plant who was in favor of the union."Mrs. Stokley thereupon quit her job.On another occasion, Berman told Mrs. Lula E. Chester, who hadsigned a union card, that she should not have done so withoutasking his permission.He advised her to try to get her card back"or neither one of us would have a job when they changed theseason."As to the respondent corporation's allegation that it indulged inno coercion of its employees, suffice it to say that there is scarcelyamore efficacious method by which an employer can restrain orcoerce his employees than by threatening to close or move the plant,in the continued operation of which lies the livelihood of such em-ployees, unless they abandon their organizational activities.Wehave found above that Greenfield made such threats on numerousoccasions; that he told an employee to inform others of his antipathyto unions and his refusal to "work under" a union; that Berman, aforeman for whose acts and statements in this connection the re-spondents are responsible, told one employee that Greenfield wouldnot have her in his plant if he found out she was obtaining signa-tures to union cards; that he told another employee that she shouldnot have signed a union card without seeking his permission, andforetold that neither of them would have a job if she did not retrievethe card.The coercion practiced by the respondent corporationthrough these statements is manifest.The respondent corporation contends, in answer to the charges ofunfair labor practices alleged in Case No. C-1139, (1) that theUnited had no right or authority to file a charge in this case sinceno showing is made that any employee of the respondent corporationisamember thereof, and since no employee joined in filing thecharge; (2) that the contract of July 7, 1937, is a valid and legalobligation binding upon the parties and entered into at the requestof the employees of the respondent corporation ; (3) that no inter-ference, restraint, or coercion has been established and that the re-spondent corporation has not engaged in unfair labor practiceswhich would justify the issuance of an order to cease and desistagainst it.We find no merit in the contentions of the respondent corporation.Section 10 (b) of the Act reads, in part, as follows:Whenever it is charged that any person has engaged in orisengaging in any such unfair labor practice, the Board,... shall have power to issue . . . a complaint stating the chargesin that respect, . . . PETER PANCOMPANY, INC.533Thereis no requirementin the Act thata labor organization filinga charge represent a givennumber of, or any, employees or thatemployees must join in the charge.Obviously, the moreflagrantthe intimidation and coercion practiced by an employer, the less isthe,opportunity for securing members among employees.We come now to consider the contract of July 7, 1937. The re-spondent corporation, insists that it has not engaged inan unfairlabor practice in entering into the agreement, that no coercion hasbeenshown in securing its execution by the employees and, in fact,that the contract was drawn and presented by the employees as ademand upon the respondent corporation to which it has acceded.We have discussed above the anti-union statements of Greenfieldand Berman and the former's suggestion to employees that theyform a company union. In view of this manifestation to employeesof Greenfield's attitude and desires with respect to union organiza-tion, it is not surprising to find certain employees initiating or aidingamovement to organize an inside union as suggested by the re-spondent corporation and undertaking to prevent the growth of alegitimate labor organization.That the contract of July 7 did notexpress the wishes of many of the employees is clear from the testi-mony of the city and county officials of Winchester which we haveheretofore quoted.That it suited the respondent corporation isequally clear from the record.Greenfield's expression during theconference prior to the adoption of the contract-"this contract rep-resented the management"-leaves no doubt as to the wishes of theemployer.Nor can there be more than one interpretation of Green-field's statement to the members of the committee that they "wouldsign the contract and like it."The actual signing of the contract,rather than being a spontaneous and voluntary act of the employeeswas secured in many instances only after individual requests to em-ployees by supervisory employees.We find that the contract of July 7, 1937, was entered into as aresult of the unfair labor practices of the respondent corporation.The execution of the contract was in pursuance of the respondentcorporation's policy of discouraging union activity and was a partof its plan to eliminate the Union from the plant and perpetuatethe illegal course of conduct by which it interfered with, restrained,and coerced its employees in the exercise of the rights guaranteedto them under Section 7 of the Act..In addition, the terms of the contract require special attention:We considered, inMatter of Hopwood Retinning Company, Inc.,33Matte, of Hopwood Retinninq Company,Inc and MonarchRetinning Company,IncandMetal Polishers,Buyers, Platers and Helpers International Union,Local No8, and Team--ters Union, Local No. 581, 4 N.L. R. B 922283032-41-vol. 21-35 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDin a 'decision affirmed as to this point by the United States CircuitCourt of Appeals for the, Second Circuit,4 a contract providing, inpart :any Employee has a right to join any union of his own choosing,or to refrain from joining any union. Furthermore, no Iem-ployee or persons working for the Employer shall be obligedor required to join any union.The Employees, or any of them,shall not and have not the right to demand a closed shop orrecognition by the Employer of any union, and the Employerhas the absolute and unqualified right to hire or discharge anyEmployee or Employees for any reason or for no reason _ andregardless of his or their affiliation or non-affiliation with anyunion . . . all of the parties understand and agree that thepropositions and questions of a closed shop and the recognitionof a union are not and shall at no time be matters subject to orto be submitted to arbitration.We found the execution of the contract above quoted to be inviolation of the Act and quoted from an earlier case in which asimilar contract was discussed as follows :.The contract deprives each employee who signs it of the rightto strike until November 1, 1940, of the right to demand recog-nition of any union by the employer, and of the right to ques-tion discharges for any reason or no reason regardless of hisaffiliation or nonaffiliation with any union.Despite the lip-service rendered by the terms of the contract to the right ofany employee to join any union of his own choosing, the agree-ment deprives each employee subscriber of the fundamentalrights inherent in union affiliation and activity-the right tounion recognition, which means the right to collective bargain-ing, the right to concerted activities for mutual aid or protec-tion, which is guaranteed to employees in Section 7 of the Na-tional Labor Relations Act, and the right to protest against theemployer's exercise of his most powerful anti-union weapon,discharge for union affiliation or activity. It would be hardto devise a more patently anti-union or "yellow dog" contract,or one more discouraging to membership in a labor organization.4N. L. R B.v.Hopwood Retinn,mg Company, Inc,and Monarch Retinning Company,Inc, 98 F.(2d) 97."Matter ofAtlas Bag and Burlap Company, Inc.andMilton Rosenberg,organizer, Bur-lap and Cotton Bag Workers Local UnionNo. 2469,affiliated with United Textile WorkersUnion, 1 NL R. B. 292. PETER PAN COMPANY, INC.535The contract in the instant case presents an even more flagrantviolation of the Act. It does not attempt to do lip-service to theright of employees to join a union.The employees agree not onlythat they wilh not join or assist any union for 2 years, but also thatthey will 'use their best efforts and influence to prevent the organiza-tion of any union. * The Act gives employees the right to form, join,or assist labor organizations and the contract in question restrainsemployees in the exercise of that right.We hold that the respondent corporation's execution of the con-tract of July 7, 1937, apart from any other unfair labor practicesengaged in in connection with the contract, constituted interference,restraint, and coercion of its employees in the exercise of their rightsguaranteed by the Act.B. The unfair labor practices in Case No. C-13171.The Peter Pan Employees AssociationIn January 1939 the Amalgamated began a campaign for mem-bership among employees of the respondents and distributed bymail letters urging employees to join.Soon thereafter Berman toldEdna Brinegar, an employee, that the Union was making promisesit could not fulfill, that it cared only for the money it could get,and that he (Berman) was "sick and tired of the whole thing andwasn't going to put up with it any longer."Edna Sutherland testi-fied' that Lewis, who is in charge of the cutting department, referredto her as being a worker for the C. I. O. and "that he was warn-ing me that after this all died down they were going to get rid ofthe ones that were working for the Union . . ." Stanley Powellalso testified that some time during February she heard Bermantellanother girl, "Yes, I know every one of them and they aregoing out of here because I won't work a girl that is for the C. I. 0."These statements are not denied and we find that they were made.On-January 20 the respondent handed out in the plant printedcopies of a letter reading as follows :JANUARY 20, 1939.To the Employees of the Peter Pare Company, Winchester,Kentucky:Some of-our employees have asked me about the prospect of or-ganizing a labor organization among the employees in this plantor joining an union, and that I may not be misunderstood, orwhat I have said intentionally or unintentionally misquoted ormisrepresented, I am presenting this statement to you that allmay understand this Company's position and attitude. 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe understand that an effort is being made by representativesof the Amalgamated Clothing Workers of America to organizean Union in this factory, and are, soliciting you to join that or-ganization.The circular which has been sent you is signed "TheUnion Organizing Committee in the Peter Pan Plant."We donot know who are the members of this committee, but if there issuch a duly and legally appointed committee, representatives ofthat Union are entitled to, and have the right to publicly or pri-vately present to you their claims, and if the Agreement of July7, 1937, which you proposed and drafted and which many of youhave executed, is not valid or binding upon you, legally ormorally, you have the right to exercise your choice of joining ornot.You also have the right of self-organization, that is to formyour own organization and to select your own representatives forcollective bargaining.This right has never been denied you, northe right to present to us your claims or complaints and discussand advise with us concerning your problems, nor will this privi-lege ever be denied you.We welcome and covet such approaches,for your problems are generally our problems.We have satisfactorily and harmoniously worked together,here in Winchester, for many years, through both hard times andgood times without an Union Organization and have had nostrikes or labor disturbances or frictions, and you have been freeat all times to come to us, on our time, with your grievances andwe have at all times tried to treat you fairly and such policywill be continued in the future as in the past.This being so we are wondering what any of you expect to re-ceive from any Union that you could not receive from us, there-fore we feel we have the right to suggest that before you decidethismatter you ask yourselves these questions : How will I bebenefited?What will I receive in return for my membership inthe Union?Will a labor organization in this factory be bene-ficial to the employees?Will it cause labor disturbances andfrictions?Am I legally or morally obligated under my Agree-ment of July 7, 1937? If your answer to these questions satisfiesyou that you or a majority of the employees of this factory wouldbe benefited by such an organization, over and above that whichyou are receiving or can receive without such organization, andthat you are not obligated legally or morally to abide by theterms of your Agreement above mentioned, then, you would, fromyour viewpoint, be justified in joining an Union or forming yourown among the employees; but if on the other hand you doubtthe wisdom of such a course or feel that a self-organization amongyourselves would be better, then you should decide accordingly. PETER PAN COMPANY, -INC.537-But understand, that, we would not, nor has an official or em-ployee of this- company the right to, prevent or attempt to pre-vent you by coercion, intimidation or otherwise, from joiningan Union or organizing one of your own, if you feel it isproper, under present conditions, and for the best interest ofthe employees to do so; and if you do so feel and act accord-ingly you may rest assured that no employee of this company,unionmember or non-union' member, will be discriminatedagainst or favored as to hire or tenure of employment or anyterm or condition of employment, and we will continue to oper-ate the plant so long as conditions may justify its operation andour personal and genuine interest in your welfare will continueas in the past.Yours very truly,PETER PAN COMPANY OF WINCHESTER,By EDWARD GREENFIELD,President.Several days later Powell heard Bertha Straughan, an employee,tellBerman, "We have got to do something about it to keep theother out."Berman replied, "What can I do about it?"WhenStraughan and Berman separated, the former approached three ofthe machine girls, Leora Johnson, Della Harris, and Allie Denni-son, spoke to them, and then left the plant with them although theywere all supposed to be working.On February 2 Brinegar held a meeting of the Amalgamated inher home and on the following day Berman told her she had stirredup trouble enough, he was going to put a stop to it, she was dis-turbing the peace and he was going to call the police and have herput out. No legitimate occasion for such an outburst on the part ofBerman is shown to have occurred and it is clear that he wasreferring to the meeting of the previous evening.That morning the four girls who had left the plant during work-ing hours several days before, again went out during working hours,returning to the plant during the noon hour. Upon their returnStraughan called together the girls who worked in Fox's division,stood on a chair and began to make a speech.Eddie Stern, in chargeof the shipping department, attempted to stop her but, accordingto her testimony, she said, "Stop, Eddie" and Stern made no fur-ther attempt to stop her. Straughan announced that if anyone caredto talk for the C. I. O. they should do it at that time. No one re-sponded and she proceeded to speak. She stated, among otherthings, that "they decided that if they were going to join a unionthey would join one of their own, a company union, that they didn'tthink any girl in the plant would want to have anything to do withsuch a radical, communistic thing as the C. I. 0."Fox, Lewis, and 538DECISIONSOF NATIONALLABOR RELATIONS BOARDStern were present and listened to the talk.After Straughan fin-ished talking, Lewis toldJessiePitts the company union "is just the,thing thegirls need,what they have neededfor a long time." Hethen informed her that Greenfield had plentyof money and would"fight it (the C. I. 0.) to the limit, that he would move out of townor. he would cut the material there and send it outto contractor'sshop."When Straughan had finished her talk on Fox's side,Bermanmotioned to her to come to his divisionand, inhis presence, sherepeated in substance the remarks she had made before. At 1 o'clock,when- the power was turned on, Stern said, "Hey, cut that off." Thegirls advised him it was time to go to work, but Stern replied, "Whatdoes it matter, it is on our time."The power was turned on at about 1: 30 and thegirls went backto. work.During the next houra paperwas passed around in theplant and those in favor of a company union were askedto sign;127 employees signed. Al, Straughan's suggestion,a committee wasselected to make plans for the company union. That day, and ontwo other occasions, Bertha Straughan told employees that the com-pany,union wasorganized to keep the C. I. O. out of the,plant.The Amalgamated held its first open meeting in Winchester onFebruary 6, 1939, at the courthouse.Mrs. Evans, in charge of theblouse department, Luda Porter, and Bertha Straughan were presentand, after the union organizer had spoken, Straughan announced ameeting on the following Wednesday for "the side that I am on."On the same day the letter dated January 20, previously distributedin the plant, was embodied in an advertisement by the respondentswhich appeared in a Winchester newspaper.On February 8 the meeting for the companyunion washeld as sched-uled.It featured a speech by Reverend Edison J. Taylor who char-acterized "Mr. C. I. 0." as radical, communistic, and a liar.Onhe following day Taylor visited the plant, making a tour of inspec-tion in the company of Eddie Stern who was in charge of theshipping department.On February 13 another meeting of those infavor of a company union was held in the City Hall and Tayloragain spoke.He was followed by D. L. Pendleton, an attorney,who had been employed by members of the committee to draw articlesof incorporation for the Association.Pendleton read the articlesand announced that those who did not care to join were not re-quired to do so and that they would not lose their jobs.An execu-tive board, consisting of Straughan and four others, was then elected,and 80 employees signed the articles of incorporation.Lewis,Mrs.Evans, and Luda Porter were present at this meeting.When Edna PETER PAN COMPANY, INC.539Brinegar did-not sign the articles of incorporation that evening,Lewis urged her to do so.'Following this meeting of the Association, a campaign for mem-bership was conducted in the plant which the respondents' super-visory employees witnessed and in which they actively participated.All of the Association's members signed its register during workinghours, most of them at the solicitation of Luda Porter who broughtthe` book' 'around to the employees.Mrs. Reffitt testified that whenshe refused to sign at Porter.'s request, Berman, who was standing10 or 12 feet from her, shook his head "no." Elizabeth Crim wasasked by Mrs. Evans, a supervisory employee in charge of the blousedepartment, how she stood on the' question and when she replied"neither one" Evans said, "you are on the fence.You are either foror against us."When Mrs. Evans asked Catherine Crim' if shewas going to sign the register, Catherine replied "I don't believein giving 25¢ for nothing."Evans then inquired, "Don't you thinkyour job is worth 25¢? I am not forcing you to sign it, just askingYou."Edna Sutherland, who signed the Association's register inFebruary, stated that Fox and Evans asked her to join and thatthe latter added, "if I stick to them she will stick to me."On February 20 the Association notified the respondents in writ-ing that it had a majority of the employees as members and requestedrecognition as exclusive bargaining agent.On the following daythe respondents, by letter, accepted the Association "as the exclusiverepresentative for the employees of this factory for the purpose ofcollective bargaining, in respect to the rate of pay, wages, hour ofemployment, and other conditions of employment.", On March 7 therespondents' attorney wrote to Pendleton, mentioning a conferenceof the day before at which a proposed contract had been presented,and setting forth suggestions as to certain sections of the proposal.Among the suggestions made were the following : That the contractshould be for 2 years instead of 1; that on October 24, 1939, the mini-mum hourly wage rates, under the Wage and Hour Law, would beincreased to 30 cents instead of, 25 cents as provided by the contract;that the respondents could not permit meetings of the Association tobe held at the plant during working hours; and that, although therespondents were not in favor of'a closed-shop provision, they wouldaccept it.Pendleton replied by letter of March 8 that the Associa-tion would insist on a 1-year contract, and refused to agree with a;suggestion made by Jouett as to calling in a third person in the eventarbitration were necessary.On all other questions, Pendleton eitheraccepted the changes suggested by Jouett or explained why they werenot necessary.On March 8 the contract was signed by Straughanas president and Porter as secretary of the Association and by Green-field for the respondents.On the same day, pursuant to a notice 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDposted in the plant, a meeting of all employees was held in the plantand the contract was read.On March 27, .at a meeting in the CityHall, the members of the Association voted to accept the contract.-It is clear that this amounted to no more than a vote of confidence inthe Association since the contract was already binding upon it.Thecontract provided for a closed shop and by its terms gave employees10 days in which to sign the Association's register.Before the ex-piration of the 10-day period a charge of unfair labor practices hadbeen filed with the Board's Regional Office and the Regional Directorhad advised the respondents not to discharge any employees under thecontract and to attempt to secure an extension of time.Jouett wrotePendleton requesting such extension but the latter replied that he hadconsulted the executive board of the Association and that it hadrefused to extend the time.A number of employees of the respondents signed; the Association'sregister on the last possible day.Mary Green told Berman that thereason she had, not joined before was because "I hadn't been reallyfor it."Berman told her to go ahead and sign it and he was surethings would work out all right.Later Green talked to Greenfield,told him that she was not satisfied with the 25-cents per hour wageand that that was the reason she did not sign for the Association.Greenfield told her "that he thought that things would work out allright and would be made all right, and to go ahead and sign it ...She signed that afternoon.Nettie Adams stated the circumstances surrounding her joining ofthe Association as follows :I hadn't intended to join, didn't see anything in it and Bermancalled one of the ladies off and said he wanted her to join andwanted her on, and he didn't saything to the rest of us becauseifwe wanted to work we had better join, and as I was a widowwoman ,wvith a child, I had to work, and had no support butmyself and went down with Mrs. Wilson and signed it about4: 00 o'clock in the afternoon.We have seen that as early as July 1937 the respondents suggestedto employees that a company union be formed.However, on July 7,1937, the contract discussed above, in which employees agreed not tojoin any union, was executed and union activities were effectivelystopped until March 1938.There was no need for further action bythe respondents at the time. In January 1939, when the Amalgam-ated began to organize, the respondents again made their positionclear through statements of supervisory employees and through theletter of January 20, 1939. In the letter the respondents spoke of the"legal" and "moral'' obligations under the anti-union contract ofJuly 7, advised employees of their right to self-organization and PETERPAN COMPANY, INC.541stated (contrary to the expresslanguage inthe contract of July 7),"This right has never been denied you, nor the right to present to usyour claims or complaints and discuss and advise with us concerningyour problems, ..." In the next paragraph employees are remindedof the fact that "We have satisfactorily and harmoniously workedtogether, here inWinchester, for many years, through both hard'times and good times without an UnionOrganization. . ."; and inthe following paragraph employees are asked what they expect toreceive from any union, that they could not receive from the respond-ents.Itwould be difficult to mistake the respondents'clearly ex-pressed opposition toward unions as contained in the statement. Inaddition, the respondents subtly suggested that if the employees de-sired a union, the preferable action would be to organize one of theirown.When one of the employees took it upon herself to "do somethingabout it to keep the other out," she found willing assistants in therespondents' foremen and other supervisory employees who did nothesitate to express their disapproval of the Amalgamated and theirsanctionof a company union. Straughan's speech in the depart-ment over which Fox was foreman so well expressed the attitude ofthe respondents that Berman invited her to his division to repeat it.It cannot be questioned that employees were influenced by this demon-stration of approval by Berman.As we said inMatter of BethlehemSteel Corporation,"The Act is predicated upon the recognition of the dominantand overwhelming influence which the employer, by virtue ofsuperior economic power and the fact that the employee'smeans,of livelihood is in his hands, has over the employee.The em-ployee is, as a consequence of this disparity in economic power,sensitive to the desires of his employer, and acutely responsiveto any coercion or interference by the employer. In protectingthe organization of employees so as to make collective bargain-ing a reality, the Act, therefore, forbade all employer interfer-ence with the self-organization of its employees and proscribedemployer domination and interference with the administrationof a labor organization .. .We, have also seen that when the Association was organized, therespondents' supervisory employees took an active part in the solici-tation of members during working hours.After a majority had beensecured, the Association presented its demand for exclusiverecogni-tion and the respondents lost no timein accedingto that demand.6Matter ofBethlehem Steel Corporation,a DelawareCorporation,Bethlehem Steel Com-pany, a Pennagli.ania CorporationandSteelWorkera Organizing Committee,14 N L R. B.539 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe contract containing a closed-shop provision was executed withonly slight delay.It is plain that the formation of the Associationwas the result of the respondents'bitter and well-publicized hostilityto outside unions.The respondents'eager support and acceptanceof the Association,which was directly responsible for its existence,also served as further illustration of their anti-union attitude.The respondents contend that the statements and acts,of theirforemen and supervisory employees favoring the Association andattacking the Amalgamated are not binding upon the respondentsbecause they were made without authority from the respondents;that,in the letter of January 20, 1939, which we have quoted above,Greenfield informed each of the employees of the respondents' poli-cieswith respect to unions ; and that it was readily discernible tothe employees that the expressions and actions of the foremen andsupervisory employees contrary to such policies were merely per-sonal'expressions without sanction of the respondents.The Asso-ciationmakes a similar contention.It also argues,asdo therespondents,that since the employees knew that the foremen andsupervisory employees were acting without authority the employeescould not have been influenced by their statements and actions. Insupport of this'argument it refers to a letter dated, February 13,1939, from-Greenfield to Alice Mabe in which Greenfield advisedthat he had just returned from Florida and learned that Mabe hadbeen discharged by Berman a few days before because she had beenengaging in union activities during working hours which disruptedthe efficient operation of the plant.The letter stated that if Mabehad engaged in the activities reported by Berman her. dischargewould have been justified,but that since.only Greenfield had thepower to discharge employees Mabe might return to work. Theletter continued, in part, as follows:- ,You have a right to solicit membership in the factory at recessto any organization of your choosing,but not during workinghours.However, we have made no serious objection to you or-others doing this to a reasonable, and moderate extent duringworking hours provided such solicitations are made withoutannoyance to or complaint from other employees involved.Mabe showed the letter to several of her fellow employees, andreturned to work.-The contention that the statements and actions of the respondents'foremen and supervisory employees favoring the Association andattacking the Amalgamated are not binding upon the respondentsiswithout merit.Greenfield's letter of January 20,especially when PETER PAN COMPANY, INC.543viewed in the light of his past activities with respect to unions,evinced no genuine intention to adopt a "hands-off" policy withregard to unions.Rather it showed a determination to underminethe efforts of the Amalgamated while paying lip-service to theemployees' right to self-organization.It could not, therefore, with-draw from the supervisory employees the authority to act in themanner that they did.Moreover, the supervisory employees, byword and deed, clearly indicated that they placed no such interpre-tation upon the letter. It is true that Greenfield's letter to Maheshows that in one instance he was unwilling to discharge one of hisemployees because of her union membership and activity. It shouldbe noted, however, that this letter was not distributed generallyamong the employees ; that the letter was not received until aftertheAssociation had achieved virtually a completed organization;and that it did not detract from the authority of the supervisoryemployees to participate in the inter-union struggle in the plant.But even if the letter had unequivocally expressed the respondents'desire to leave their employees free to exercise the rights guaran-teed them by the Act, it still would not have freed them of respon-sibilityfor the acts of their supervisory employees under thecircumstances here present.Berman, Fox, Lewis, Evans, and Sternwere in charge of various departments of the plant; they supervisedthe work and directed the duties of the employees. It is not dis-puted that they engaged in the activities in question.Nor is itcontended that they were ever directed to cease such activities.Therespondents may not evade responsibility for acts of supervisoryemployees by publishing a statement of policy which accords withthe Act, while steadfastly pursuing a contrary policy.In view of the foregoing, it is hardly necessary to add that wedeem specious the Association's contention that the action of thesupervisory employees did not influence the employees.We haveon many occasions pointed out that employees, whose means of live-lihood are in the hands of the employer, are acutely sensitive to the'desires of the employer.We do not think that it can be successfullycontroverted that the respondents' employees were influenced by therespondents' supervisory employees.Moreover, such statements areproscribed by the Act even though there is no showing of the extentof their influence.We find that the respondents have dominated and interfered withthe formation and administration of, and contributed support to,the Peter Pan Employees Association and have thereby interferedwith their employees in the exercise of the rights guaranteed by Sec-tion 7 of the Act. 544DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The discharges(a)The discharges pursuant to the closed-shop provisionOn March 17,1939, the respondents addressed to Mattie Fryman,Martha Reffett, Alice Mabe, Mary King, Edna Brinegar,CatherineCrim, Elizabeth Crim, and Iva Evans the following letter :We have been advised by the Peter Pan Employees Associationthat you have declined to join that Association,and have an-nounced that you would not join or become a Member of thatAssociation accordingly it has demanded that we comply withthe Seventh(7)Clause of its contractwithus and relieve youfrom further employment here.We are compelled to abide by the terms of our contract, andwhile we regret to lose your services there is no alternative leftto us but to advise you that we are dispensing with your servicesfrom this date,but will be glad to reemploy you should youlater join the Employees Association.About a week later the eight discharged employees went to seeGreenfield,who alleged,"I haven't discharged anyone.The girlsforced me to sign the letters."The respondents make no claim that there was any reason, otherthan the contract,for the discharge of the eight women.The con-tention that such compliance with the contract was privileged is, how-ever, clearly untenable.Since, as found above, the Association wasformed pursuant to the unfair labor practices of the respondents, thedischarges of the above-mentioned employees pursuant to the closed-shop provision of the contract are not protected by the proviso toSection 8(3) of the Act and are clearly discriminatory.7We find that the respondents,by discharging Mattie Fryman,Martha Reffett, Alice Mabe, Mary King, Edna Brinegar,CatherineCrim, Elizabeth Crim, and Iva Evans,and by thereafter refusingto reinstate them, discriminated with regard to their hire and tenureof employment,thereby discouraging membership in the Amalgam-ated and encouraging membership in the Association.We alsofind that by such action the respondents have interfered with, re-strained,and coerced their employees in the exercise of the rightsguaranteed in Section7 of the Act.(b)The alleged discriminatory lay-off of Dorothy HallDorothy Hall had worked for the respondents intermittently fromJanuary 1937 until February 3, 1939.She had been laid off a num-'Matter of Clinton Cotton MillsandLocal No. 2182,United Textile Workers of America,1 N. L. R. B. 97. PETER PAN COMPANY, INC.545ber of times and had quit once, but each time was recalled to work.On February 3, 1939, Dorothy Hall, Ethel Barra, and Martha Brownwere laid off.Within a few days thereafter Barra and Brown werecalled back to work but Hall was not.Up to the date of the hearingshe had received no notice that she was discharged and there was noevidence that she had applied for reinstatement.Nor was thereevidence that any new employee had been hired in her place.Therespondents contend that Hall was laid off temporarily because ofalack of work in her line and that she will be called back to work.Although Hall was a member of the Amalgamated and testified thatshe had solicited membership in the plant, she admitted that she didnot know whether the fact of her membership and activity was knownto the respondents.The evidence does not establish that DorothyHall was laid off because of her union membership or activity.We find that the respondents, by laying off Dorothy Hall, did notdiscriminate in regard to her hire or tenure of employment.(c)The discriminatory refusal to reinstate Maggie HallThe complaint alleges that the respondents, on November 2, 1938,dischargedMaggie Hall for the reason that she assisted and gaveevidence to agents of the Board in connection with charges againstthe respondent corporation in Case No. C-1139, and that the respond-ents thereafter refused to reinstate Hall for the further reason thatshe gave testimony under the Act in that case at a hearing on No-vember 17, 1938.The complaint alleges that by such discharge andrefusal to reinstateMaggie Hall the respondents violated Section8 (4) of the Act. The respondents' answer denies these allegations.Maggie Hall began working for the respondents in February orMarch 1938, doing finishing, hand work, and later clipping threadsoff seams.On November 2, 1938, Berman, her foreman, told her to"go home," but offered no explanation for his action. It is notclearwhether others were also laid off at the same time, but itwould appear that they were, from Hall's testimony, that the onlygirl retained in her group was one who had less seniority than she.The testimony shows that Hall's home is immediately adjacent tothe respondents' plant and that it is possible to see from one to theother.Sometime in October, prior to the hearing in Case No.C-1139, the Board's attorney called at Hall's home and, finding thatshe had not come in from work, waited on the front porch of herhouse.Hall testified at the hearing on November 17, 1938.The respondents contend that Hall was not discharged but waslaid off temporarily because she worked on black and woolen mate-rials and the plant was not engaged in that work at the time. It doesnot appear why clipping threads on seams should be confined to one 546DECISIONSOF NATIONALLABOR RELATIONS BOARDparticular type of material.However, in view of the fact that othersapparently were laid off at the same time as Hall, and in view of thefurther fact that there was no evidence that the Board's attorneywas seen at Hall's home, we do not think the evidence establishes thatthe cessation of her employment was due to the fact that she gaveevidence to the Board's attorney.During the period from the date of her lay-off until January 1,1939,Hall returned to the plant almost every week and asked Ber-man for work.On one of these visits Berman told her to come backafterNew Year's.However, at the time of the hearing she wasstill unemployed.Since her home is next to the plant there can beno question as to the respondents' ability to locate her if they desiredto reinstate her.On November 18, the day after the hearing atwhich she testified for the Board, Hall returned to the plant andfound three new girls doing the work which she had been doing atthe time she was laid off.Thereafter, she started to get her cushionand Berman told her that she need not do that. She replied that shewould bring it back when she was called back to work and Bermanstated, "I am not going to work anybody but Allie [Dennison] andthe 3 girls."He then walked off and refused to speak further to her.No explanation was given either for the employment of three newgirls to do the same work as that previously done by Hall or therefusal to reinstate her.Although Greenfield testified that he didnot think any new girls were hired after November 2, 1938, his testi-mony indicates that he was not aware of who was hired, did notknow the names of the employees, and actually had no knowledgeat all as to the matter.We find that three new employees werehired after Hall's lay-off, and that they were engaged in work whichHall had been doing prior to her lay-off.We find that the respondents refused to reinstate Maggie Hall onand after November 18, 1938, for the reason that she gave testimonyat the Board's hearing on November 17, 1938.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE -The activities of the respondents set forth in Section III above,occurring in connection with the operations of the respondents de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYHaving found that the respondents have engaged in unfair laborpractices, we shall order them to cease and desist therefrom and to PETER PAN COMPANY, INC.547,take certain affirmative action which we find necessary to effectuatethe'-policies of the Act.We have 'found that the respondents interfered with, restrained,and coerced 'their employees by statements and threats and that thecontract, of July 7, 1937, was entered into as a result of such unfairlabor practices.We have also found that the contract itself was inviolation of the Act, irrespective of the coercion practiced by the re-spondentsin, obtaining its execution.We shall order the respondentsto cease and desist from such practices- and to cease and desist fromentering into any contract with its employees requiring them not tojoin or assist a union.-We have also found that the respondents have dominated and inter-fered with the'formation and administration of the Association. Inorder to effectuate the policies of the Act and free the employees of therespondents from such domination and interference and the effectthereof, which constitute a continuing obstacle to the exercise by,theemployees of the rights guaranteed them by the Act, we will orderthe respondents to withdraw all recognition from the Association asrepresentative of any of the respondents' employees for the purpose ofdealing with the respondents concerning grievances, labor disputes,wages, rates of pay, hours of employment, and conditions of work, andto disestablish it as such representative.Since the agreement ofMarch 8, 1939, between the respondents and the Association embodiesrecognition of the Association as such representative, we will orderthe respondents specifically to cease and desist from giving effect tothis or any other agreement it may have entered into with the Associa-tion in respect to rates of pay, wages, hours of employment, or otherconditions of work.We have further found that the respondents discriminated againstMattie Fryman, Martha Reffett; Alice Mabe, Mary King, Edna Brine-gar, Catherine Crim, Elizabeth Crim, and Iva Evans, and shall there-fore order the respondents to reinstate them to their former or substan-tially equivalent positions and to make them whole for any loss ofpay they have suffered by reason of their respective discharges by pay-ment to each of them, except Iva Evans, of a sum equal to the amountwhich she normally would have earned as wages from the date of herdischarge to the date of the offer of reinstatement, less her net earn-ings 8 during said period. It was stipulated at the hearing that Iva8By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining woik and working else-where than for the respondent, which would not have been mcuired but for the unlawfuldischarge and the consequent necessity of his seeking employment elsewhereSeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of Amer-sea, Lumber and Sawmill Workers Union, Local2590, 8 N. L R B. 440Monies receivedfor work performed upon Federal,State, county, municipal,or other work-relief projectsare not deductible as `net earnings," but, as provided in the Order below,shall be deductedand paid over to the appropriate fiscal agency of the Federal, State, county, municipal, orother government or governments which supplied the funds for said work-relief projects. 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDEvans would have been compelled to quit working on April 1, 1939,because of illness, but that she would be able to return to work on De-cember 1, 1939.We shall order that she be made whole for loss of paysuffered between March 18, 1939, and April 1, 1939, and from December1,1939, to the date of the offer to reinstate her.Since we have found that the respondents did not discriminateagainst Dorothy Hall by discharging her on February 3, 1939, we shallorder the dismissal of the complaint in so far as it alleges that she wasdischarged in violation of the Act.We have found that the respondents discriminatorily refused toreinstateMaggie Hall because she gave testimony at a hearing beforethe Board.We shall order the respondents to offer to her reinstate-ment to her former or substantially equivalent position and to makeher whole for any loss of pay she has suffered by reason of such dis-crimination by payment to her of a sum of money equal to the amountwhich she normally would have earned as wages from November 18,1938, to the date of the offer of reinstatement to her, less her net'earnings 9 during said period.Upon the basis of the foregoing findings of fact and upon theentire record in the proceeding, the Board makes the following :CONCLusIONs OF LAW1.United Garment Workers of America, Peter Pan EmployeesAssociation, and Amalgamated Clothing Workers of America arelabor organizations, within the meaning of Section 2 (5) of the Act.2.By dominating and interfering with the administration ofPeter Pan Employees Association, the respondents have engagedin and are engaging in unfair labor practices, within the meaningof Section 8 (2) of the Act.3.By discriminating in regard to hire and tenure of employmentofMattie Fryman, Martha Reffett, Alice Mabe, Mary King, EdnaBrinegar, Catherine Crim, Elizabeth Crim, and Iva Evans, therebydiscouraging membership in a labor organization, the respondentshave engaged in and are engaging in unfair labor practices, withinthe meaning of Section 8 (3) of the Act.4.By discriminating against Maggie Hall because she gave testi-mony under the Act, the respondents have engaged in and are en-gaging in unfair labor practices, within the meaning of Section 8 (4)of the Act.5.By interfering with, restraining,, and coercing their employeesin the exercise of rights guaranteed in Section 7 of the Act, the re-spondents have engaged in and are engaging in unfair labor prac-tices,within the meaning of Section 8 (1) of the Act.See footnote 8,supra PETER PANCOMPANY, INC.5496.The aforesaid unfair labor practices are unfair labor practicesaffectingcommerce, within the meaning of Section 2 (6) and (7) ofthe Act.7.By laying off Dorothy Hall and Maggie Hall the respondentshavenot engaged in an unfair labor practice, within the meaningof the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondents, Peter Pan Company of Winchester, Inc., and EdwardGreenfield and Maurice E. Greenfield, partners, doing business asM. E. Greenfield Co., Winchester, Kentucky, and their officers, agents,successors, and assigns, shall :1.Cease and desist from :(a)Entering into any contract with their employees requiringthe employees to refrain from joining a union or to use their effortsand influence to prevent the organization of a union;(b)Discouraging membership in United Garment Workers ofAmerica or Amalgamated Clothing Workers of America, or anyother labor organization of their employees, by discriminating inregard to hire or tenure of employment or any term or condition ofemployment ;(c)Dominating or interfering with the administration of PeterPan Employees Association, or with the formation and administra-tion of any other labor organization of their employees, and fromcontributing financial and other support to Peter Pan EmployeesAssociation, or any other labor organization of their employees;(d)Recognizing Peter Pan Employees Association as the repre-sentative of any of their employees for the purpose of dealing withthe respondents concerning grievances, labor disputes, wages, ratesof pay, hours of employment, or conditions of work ;(e)Giving effect to any contract they, may have entered into withPeter Pan Employees Association concerning wages, hours, or work-ing conditions, whether it be the contract in existence at the time ofthe hearing in this case or whether another has been entered into sub-sequent to said hearing;(f)Discharging or otherwise discriminating against any employeebecause he has filed charges or given testimony under the Act;(g) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of their rights to self-organization,to form, join, or assist labor organizations, to bargain collectively'2R 30:12-41-vol 21--36 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDthrough representatives of their own choosing, and to engage in con-certed activities, .for the purpose of collective bargaining or othermutual aid or protection, as guaranteed by Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw all recognition from Peter Pan Employees Asso=ciation as the representative of any of their employees for the pur-pose of dealing with the respondents concerning grievances, labordisputes, wages, rates of pay, hours of employment, or conditions ofwork, and completely disestablish Peter Pan Employees Associationas such representative;-(b)Notify in writing each of their employees that the contractentered into on March 8, 1939, with Peter Pan Employees Associa-tion is invalid and that no attempt will be made to enforce it;(c)Offer to Mattie Fryman, Martha Reffett, Alice Mahe, MaryKing, Edna Brinegar, Catherine Crim, and Elizabeth Crim, and toeach of them, immediate and full reinstatement to their former orsubstantially equivalent positions without prejudice to their seniorityor other rights and privileges; and make them whole for any loss ofpay they may have suffered by reason of the respondents' discrimina-tory action against them by payment to each of them of a sum ofmoney equal to that which she normally would have earned as wagesfrom March 17, 1939, until the date of the offer of reinstatement,less her net earnings 10 during said period; deducting, however, fromthe amount otherwise due each of the said employees, monies re-ceived by such employee during said period for work performedupon Federal, State, county, municipal, or other work-relief projects;and pay over the amount so deducted to the appropriatefiscal agency of the Federal, State, county, municipal, or other gov-ernment or governments which supplied the funds for said work-relief projects;(d)Offer to Iva Evans, on or before December 1, 1939, full rein-statement to her former or substantially equivalent position withoutprejudice to her seniority or other rights and privileges; and makeher whole for any loss of pay she may'halve suffered by reason of therespondents' discriminatory action against her by payment to her ofa sum of money equal to that which she normally would have earnedas wages from March 17, 1939, until April 1, 1939, and from Decem-ber 1, 1939, to the date of the offer of reinstatement, less her net earn-ings 70 during said period ; deducting, however, from the amountotherwise due hei, monies received by her during said periods forwork performed upon Federal, State, county, municipal, or other10 See footnote 8,supra. PETERPAN COMPANY, INC.551work-relief projects; and pay over the amount so deducted to theappropriate fiscal agency of the Federal, State, county, municipal,or other government or governments which supplied the funds forsaid work-relief projects;(e)Offer to Maggie Hall immediate and full reinstatement to herformer or substantially equivalent position without prejudice to herseniority or other rights and privileges;-and make her whole for anyloss of pay she may have suffered by reason of the respondents'discriminatory action against her by payment to her of a sum ofmoney equal to that which she normally would have earned aswages from-November 18, 1938, until the date of ,the offer of rein-statement, less her net earnings 11 during said period, deducting,however, from the amount otherwise due her, monies received by herduring said period for work performed upon Federal, State, county,municipal, or other work-relief projects; and pay over the amountgo deducted to the appropriate fiscal agency of the Federal, State,county, municipal, or other government or governments which sup-plied the funds for said «.ork;relief projects;(f)Post immediately and keep posted for a period of at leastsixty (60) consecutive days from the date of posting, throughoutthe respondents' plant, notices to employees that they will ceaseand desist in the manner set forth in paragraphs 1 (a), (b), (c),(d), (e), (f), and (g) and will take the affirmative action set forthin paragraphs 2 (a), (b), (c), (d), and (e) of this Order; and thattheir employees are free to become or remain members of UnitedGarment Workers of America or Amalgamated Clothing Workersof America, that they need not become or remain members of PeterPan Employees Association, and that the respondents will not dis-criminate against any employee because of membership or activityin United Garment Workers of America or Amalgamated ClothingWorkers of America or because of non-membership in Peter PanEmployees Association.(g)Notify the Regional Director for the Ninth Region in writingwithin ten (10) days from the date of this Order what steps theyhave taken to comply herewith.AND. IT IS FURTHER ORDERED that the complaint, in so far as italleges that the respondents, by discharging Dorothy Hall, engagediii unfair labor practices within the meaning of Section 8 (3) of theAct, and in so far as it alleges that the respondents dischargedMaggie Hall on November 2, 1938, in violation of Section 8 (4) ofthe Act, be, and the same hereby is, dismissed.u See footnote 8,svpra